Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 1 of 40 PageID #:224

                                                                                 1

   1                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                             EASTERN DIVISION

   3   UNITED STATES OF AMERICA,                )
                                                )
   4                  Plaintiff,                )
                                                )
   5                  v.                        )   No. 19 CR 00567-1
                                                )
   6   ROBERT SYLVESTER KELLY,                  )   Chicago, Illinois
                                                )   July 16, 2019
   7                  Defendant.                )   1:02 p.m.

   8                           TRANSCRIPT OF PROCEEDINGS

   9                 BEFORE THE HONORABLE HARRY D. LEINENWEBER

 10    APPEARANCES:

 11    For the Plaintiff:                 HON. JOHN R. LAUSCH, JR.
                                          United States Attorney
 12                                       BY: MS. ANGEL KRULL
                                               MS. ABIGAIL L. PELUSO
 13                                            MS. JEANNICE W. APPENTENG
                                          Assistant United States Attorneys
 14                                       219 South Dearborn Street, Suite 500
                                          Chicago, Illinois 60604
 15                                       (312) 353-5300

 16    For the Defendant:                 STEVEN A. GREENBERG, LTD.
                                          BY: MR. STEVEN A. GREENBERG
 17                                       53 West Jackson Boulevard
                                          Suite 1260
 18                                       Chicago, Illinois 60604
                                          (312) 879-9500
 19
                                          LEONARD MEYER, LLP
 20                                       BY: MR. MICHAEL I. LEONARD
                                          120 North LaSalle Street, Suite 2000
 21                                       Chicago, Illinois 60602
                                          (312) 380-6559
 22

 23

 24

 25
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 2 of 40 PageID #:224

                                                                                 2

   1                                      DUANE MORRIS, LLP
                                          BY: MR. CHRISTOPHER T. GROHMAN
   2                                      190 South LaSalle Street
                                          Suite 3700
   3                                      Chicago, Illinois 60603

   4   ALSO PRESENT                       MR. JEFFREY ARIAS,
                                          United States Pretrial Services
   5

   6   Court Reporter:             Judith A. Walsh, CSR, RDR, F/CRR
                                   Official Court Reporter
   7                               219 South Dearborn Street, Room 1944
                                   Chicago, Illinois 60604
   8                               (312) 702-8865
                                   judith_walsh@ilnd.uscourts.gov
   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 3 of 40 PageID #:224

                                                                                       3

   1         (Proceedings heard in open court:)

   2               THE COURT:     Good afternoon.

   3               THE CLERK:     Good afternoon, Judge.

   4               19 CR 567, United States versus Kelly.

   5               THE COURT:     Good afternoon.

   6               MS. KRULL:     Good afternoon, your Honor.          Angel Krull,

   7   Abigail Peluso, and Jeannice Appenteng on behalf of the United

   8   States.

   9               MR. GREENBERG:      Good morning, your Honor.         Steve

 10    Greenberg, Mike Leonard, and Chris Grohman -- who promises

 11    he's going to electronically file his appearance today --

 12                THE COURT:     All right.

 13                MR. GREENBERG:      -- on behalf of Mr. Kelly who's

 14    present.

 15                PRETRIAL SERVICES OFFICER:         Good afternoon, your

 16    Honor.    Jeffrey Arias on behalf of Pretrial Services.

 17                THE COURT:     Okay.    This is the defendant's petition

 18    for bond.

 19                MR. GREENBERG:      Yes.

 20                THE COURT:     Okay.    The government has -- I've

 21    received the pretrial services report.             I think I have two of

 22    them, one for the New York case and one for this case.                    And

 23    it's my understanding, we've consolidated the matter for

 24    hearing today.      Is that correct?

 25                MS. KRULL:     Yes, your Honor.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 4 of 40 PageID #:224

                                                                                   4

   1               MR. GREENBERG:      Yes, your Honor.

   2               THE COURT:     And it's my understanding that -- further

   3   that the government contends that some of the counts require

   4   the presumption of -- there are no conditions, which would

   5   then make the burden on the defendant.

   6               Do you agree with that, Mr. Greenberg?

   7               MR. GREENBERG:      I agree that some of the counts do,

   8   yes.

   9               THE COURT:     And how do you wish to proceed?           If

 10    you -- let me ask this.         Does the government intend to call

 11    live witnesses, or are you going to proffer, or what?

 12                MS. KRULL:     We do not intend to call live witnesses.

 13    We intend to proceed by proffer and a joint presentation on

 14    both cases.

 15                THE COURT:     All right.     And do defendants intend to

 16    provide -- call any witnesses?

 17                MR. GREENBERG:      No, your Honor.       We're going to rely

 18    on the recommendations of the pretrial services report and

 19    argument.

 20                THE COURT:     Okay.    And so the government then would

 21    proceed then.

 22                MS. KRULL:     Thank you, your Honor.

 23                MR. GREENBERG:      Your Honor, do you want us to stay

 24    here or --

 25                THE COURT:     Well, probably seat --
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 5 of 40 PageID #:224

                                                                                   5

   1               MR. GREENBERG:      Thank you.

   2               THE COURT:     A proffer is not quite the same as

   3   testimony.

   4               MR. GREENBERG:      Right.    But I'm guessing it will be

   5   lengthy.

   6               THE COURT:     So there won't be cross-examination.           Let

   7   me ask this.      How long do you think the proceeding will take?

   8               MS. KRULL:     Your Honor, my argument is less than a

   9   half an hour long.

 10                THE COURT:     All right.

 11                MR. GREENBERG:      I'll be seated.

 12                THE COURT:     Very good.

 13                MR. GREENBERG:      Thank you.

 14                MS. KRULL:     Thank you, your Honor.

 15                THE COURT:     Ms. Krull, you may proceed.

 16                MS. KRULL:     The defendant, Robert Sylvester Kelly,

 17    should be detained pending his trial because, first, he is an

 18    extreme danger to the community, especially to minor girls.

 19    Second, he poses a serious risk of obstruction of justice in

 20    his current case which also makes him a danger to the

 21    community.     And third, he poses a serious risk of flight now

 22    that he's facing more serious charges with mandatory prison

 23    time.

 24                In this case, as you noted, your Honor, detention is

 25    presumed under the Bail Reform Act because the defendant is
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 6 of 40 PageID #:224

                                                                                   6

   1   charged with producing child pornography, among other things.

   2   So detention, your Honor, is our starting point, and it's the

   3   defendant's burden to rebut that presumption of detention,

   4   which it simply cannot do.

   5               The defendant here is charged with incredibly serious

   6   crimes involving the sexual abuse of young teen girls, some as

   7   young as being in middle school at the time.               Middle school.

   8   We're talking seventh and eighth-grade girls.               And it didn't

   9   happen once or twice.        He sexually abused them hundreds of

 10    times before they turned 18.

 11                And that's just two of the victims.            Between the

 12    Illinois state court charges, the case in the Eastern District

 13    of New York, and the case right here in the Northern District

 14    of Illinois, there are 12 unique victims identified in those

 15    cases, and the vast majority of them are minors.

 16                And that's just the tip of the iceberg.             Our

 17    investigation has identified many more girls who were sexually

 18    abused by the defendant, and our investigation is far from

 19    over.    The evidence against the defendant is overwhelming.              It

 20    includes hard evidence, direct evidence in the form of three

 21    videos showing this man, Robert Kelly, sexually abusing a

 22    young girl who was only 14 years old at the time.

 23                These videos are extremely disturbing to watch, and

 24    they show defendant's sadomasochistic abuse of a 14-year-old

 25    girl.    These videos also show defendant's particular sexual
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 7 of 40 PageID #:224

                                                                                       7

   1   interest in young girls because he repeatedly tells the girl

   2   to refer to her body parts, specifically her genitalia, as

   3   being only 14 years old.         And he does so in such a way that

   4   shows his sexual interest to girls that particular age.                   The

   5   girls' age is repeated at least 15 times on this video, these

   6   videos, including by the defendant's own mouth.               Also on these

   7   videos, the defendant makes the girl call him "daddy" over and

   8   over again.

   9               And there is no question that it is the defendant on

 10    these videos.      There are extreme close-ups of the defendant's

 11    face on these videos.        Two of the videos are filmed in very

 12    distinctive rooms at his former home.             And the victim in all

 13    three of these videos, she herself has testified under oath

 14    that it was Robert Kelly in all three videos sexually abusing

 15    her when she was 14 years old.           There are at least five

 16    witnesses who will corroborate that victim.

 17                That evidence is overwhelming, your Honor.              The

 18    defendant repeatedly sexually abused a 14-year-old girl.                  He

 19    filmed it, and we have the videos to prove it.               That weighs in

 20    favor of detention.

 21                But that's not all, your Honor.           In addition to the

 22    sexual abuse of at least five minors, several victims reported

 23    defendant's physical abuse in addition to the sexual abuse:

 24    Hitting, slapping, punching, and spanking.              And beyond the

 25    physical harm, there's the psychological harm that also must
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 8 of 40 PageID #:224

                                                                                     8

   1   be considered in determining whether the defendant is a danger

   2   to the community.

   3               Both the Illinois and the New York indictments list

   4   examples of the defendant's manipulative and controlling

   5   behaviors that impose lasting harm to the victims in cases

   6   like this.     And that's particularly so when the defendant is

   7   not in custody, because these victims fear him.               All of this

   8   makes the defendant a further danger to the community.

   9               But what sets this case apart from so many others and

 10    what makes the defendant even more of a danger to the

 11    community is the defendant's extensive history of obstruction

 12    of justice -- the threats, the intimidation, the witness

 13    tampering, the hush money payments -- all outlined in Count 5

 14    of the indictment.

 15                And these just -- these aren't just mere arguments

 16    from a prosecutor.        This is what the defendant is actually

 17    charged with.      A grand jury found probable cause that the

 18    defendant obstructed justice in all of those ways.                This risk

 19    of obstruction is real.         This risk is ongoing.        And this risk

 20    of obstruction is heightened by the defendant's fame and power

 21    which emboldens him to give a -- and gives him a unique

 22    ability to influence and intimidate witnesses and victims, and

 23    that continues to this day.

 24                Now, I expect the defense will argue that the

 25    defendant should be released because this conduct is old and
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 9 of 40 PageID #:224

                                                                                      9

   1   dates back to the 1990s.         First, that's factually just not

   2   true.    Count 5 of the indictment, the conspiracy to obstruct

   3   justice, that count alleges conduct right up to the present

   4   day.    And the New York indictment includes conduct in 2015

   5   against a minor and in 2018 against an adult victim.                 So it's

   6   just wrong to say that these cases deal only with old conduct.

   7               But second, and perhaps more importantly, so what?

   8   There is no statute of limitations for producing child

   9   pornography and enticing a minor to engage in sexual activity.

 10    If the defendant was sexually attracted to middle-school

 11    girls, to eighth-grade girls in 1999, then he is still

 12    attracted to middle-school girls and eighth-grade girls right

 13    here in the present.        He sexually assaulted those girls

 14    hundreds of times.

 15                Being sexually attracted to young girls is not

 16    something that you can just turn on and turn off like a light

 17    switch.     It hasn't just magically gone away.            It's who the

 18    defendant is.      It's what he's been doing for most of his adult

 19    life and that, your Honor, makes him a danger today.

 20                The defendant's team has also argued that these new

 21    federal charges in Illinois and in New York are just for the

 22    same conduct that the defendant was acquitted of in 2008.

 23    Again, not true.       There are 13 counts in the Illinois

 24    indictment and five counts in the New York indictment.                    That's

 25    18 total counts.       Only one of those 18 total counts is the
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 10 of 40 PageID #:224

                                                                                    10

   1    same as his state court trial in 2008.            That means that the

   2    defendant is facing 17 new criminal counts that he has never

   3    faced before.

   4               And what about that one count that does overlap with

   5    the old state case?       That's Count 1 of the Illinois

   6    indictment.     The United States Department of Justice very

   7    deliberately charged Count 1 of the indictment even though the

   8    defendant was acquitted of state charges based on the same

   9    conduct, and that's because the defendant obstructed justice

  10    and he ensured that the state trial was not a fair trial.                 He

  11    threatened and he intimidated Minor One's family and other

  12    witnesses.     He provided hush money payments, and he

  13    manipulated and controlled minor victims into lying about

  14    their abuse.

  15               Charging this conduct in the Illinois indictment

  16    sends a message that no one is above the law, not even a

  17    famous musician with lots of money and power.

  18               Now, the defendant will say that he's not a flight

  19    risk because he has showed up to all of his court hearings in

  20    the past, but the stakes have significantly changed.                He is

  21    now for the very first time facing a mandatory minimum of 10

  22    years' imprisonment and up to a maximum of 195 years on the

  23    Illinois indictment alone.         On top of that, New York has a

  24    possible sentence of up to 80 years.            And that changes

  25    everything.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 11 of 40 PageID #:224

                                                                                  11

   1               And before last Thursday, the defendant faced only

   2    the same court system at the same courthouse where he

   3    illegally obtained an acquittal by obstructing justice, and he

   4    likely thought that he would do it again.             Now he has federal

   5    charges.    He had little incentive to flee then.             Now he does.

   6    The very obstruction of justice that saved him last time is

   7    charged in this new indictment.           And so he knows it won't work

   8    this time because this time, his victims are cooperating with

   9    law enforcement.       And that, your Honor, is his incentive to

  10    flee.

  11               There are no release conditions that can mitigate

  12    these dangers.      Electronic monitoring and home incarceration

  13    are just insufficient here.         Electronic monitoring does

  14    nothing about the obstruction of justice.             It does nothing to

  15    prevent witness tampering.         Defendant could easily obstruct

  16    justice from the comfort of his own home even if he has an

  17    ankle bracelet, but not so from the MCC where his

  18    communications will be monitored.

  19               And on top of that, the defendant can entice girls to

  20    his own doorstep.       He doesn't have to leave his home to do

  21    that, especially when he has assistants and other workers who

  22    enable him as alleged in the New York racketeering charge.                So

  23    electronic monitoring and home incarceration are insufficient

  24    to protect the public, to protect the victims, and to protect

  25    witnesses from defendant's obstruction of justice.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 12 of 40 PageID #:224

                                                                                  12

   1               Finally, your Honor, the defendant has already shown

   2    his intention to disrespect this court by not being fully

   3    upfront with Pretrial Services.           When Pretrial Services asked

   4    him about his prior marriages, defendant conveniently left out

   5    his very first marriage in 1994, and that's because that

   6    marriage was to a minor girl who was only 15 years old at the

   7    time and the defendant was 27 years old.             That marriage

   8    happened right here in the Northern District of Illinois, and

   9    the defendant knew that the girl was only 15 years old when he

  10    married her.

  11               Defendant was not upfront and truthful with Pretrial

  12    Services during his interview.          Defendant mentioned only his

  13    second marriage, and he conveniently left out that first

  14    marriage because it incriminates him.            He could have simply --

  15    he could have simply declined to answer that question if he

  16    didn't want to disclose it but instead, he chose to lie and

  17    only talk about his second marriage.

  18               MR. GREENBERG:      Judge, I'm sorry.        I don't mean to

  19    interrupt, but I'm going to object to that.              And maybe I'll be

  20    a witness.     He did decline to answer the question.             I was

  21    there.

  22               THE COURT:     That, I don't know.        The record will

  23    be --

  24               MR. GREENBERG:      I --

  25               THE COURT:     Okay.    You've established the record.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 13 of 40 PageID #:224

                                                                                    13

   1    Whether that's true or not, I don't know.

   2                MS. KRULL:    All I know, your Honor, is that's not

   3    reported in the pretrial services report that the government

   4    received that it was a declination to talk about his first

   5    marriage.

   6                Your Honor, the defendant is a danger to the

   7    community.     He is a risk of flight.         And he poses a serious

   8    risk of obstruction of justice.           For all of the reasons that

   9    I've just laid out, the government respectfully requests that

  10    this Court detain the defendant pending his trial here in the

  11    Northern District of Illinois and then also for any transport

  12    to New York to face the charges there.            Thank you.

  13                THE COURT:    Is New York going to make a presentation

  14    of its own?

  15                MS. KRULL:    No, your Honor.       They are not.

  16                THE COURT:    Okay.    So your presentation covers both

  17    so --

  18                MS. KRULL:    Correct.

  19                THE COURT:    Mr. Greenberg?

  20                MR. GREENBERG:     Thank you, your Honor.         Your Honor,

  21    first of all, I just do want to address the pretrial services

  22    report.    I sat in on the interview the other day, which is not

  23    something that we typically, I guess, do.             But as I indicated,

  24    in response when they asked about marriage, he declined to

  25    answer certain questions at my suggestion.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 14 of 40 PageID #:224

                                                                                      14

   1                Beyond that, Judge, Mr. Kelly is 52 years old.                 He's

   2    been a lifelong resident essentially of Illinois except for

   3    brief stints in other jurisdictions.            He lived in Miami when

   4    he was recording an album for a time.            He lived in Atlanta for

   5    a couple of years.

   6                He lives here with two young ladies.           In the media,

   7    they've referred to these ladies as -- somehow as hostages or

   8    slaves or whatever.       They move freely about.         They live their

   9    lives.    It may not be how -- you or I or some other people may

  10    not choose to live with two girlfriends at the same time.

  11    That's how they choose to live.           And, in fact, they're here in

  12    court today to support him.         They're back here in the first

  13    row, your Honor.       So they're certainly not hostages.           They're

  14    certainly not being held kidnapped.

  15                And that's sort of how this started.           Late last year

  16    when the father of one of them was claiming that he couldn't

  17    see his daughter, we set up numerous meetings since I've been

  18    involved with Mr. Kelly, and they've never shown up for those

  19    meetings.

  20                He has children.      He's estranged from his children,

  21    his children who live here.         Even though he's estranged from

  22    his children, he pays child support every month.               At one

  23    point, Judge, he's -- he fell behind on child support.                    He got

  24    jailed until he came up with the money.             He came up with the

  25    money.    He paid the child support.         His child support is
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 15 of 40 PageID #:224

                                                                                       15

   1    current and being paid.        Even though he doesn't see his kids,

   2    even though his career is not what it was, he's still paying

   3    that.

   4               He doesn't travel.        In connection with the Illinois

   5    proceedings, I turned in his passport.            I looked at the

   6    passport before I turned it in.           It was seven or eight years

   7    old.    It didn't have a single stamp in it.            He hadn't been

   8    anywhere, hadn't been anywhere, hasn't traveled around the

   9    United States for the last years.

  10               Every once in a while, he goes to play a concert

  11    somewhere, and he'll travel to the concert.              And unlike -- and

  12    I've said this before.        Unlike the song, his most famous song

  13    which is, "I Believe I Can Fly," Mr. Kelly doesn't fly.                   He

  14    doesn't like to fly.        He drives to concerts unless it's

  15    somewhere he can't fly to.

  16               So, for instance, if he has a concert in California,

  17    he may have to take a plane.          He gets medicated.       He goes on

  18    the flight.     That's one of the reasons he never travels to do

  19    concerts internationally because he doesn't like to fly.                  He's

  20    got a van.     He travels in his van.        So he's not a risk to go

  21    to the airport and take off.          And frankly, he would be

  22    recognized anyway.       He's not going anywhere.

  23               He has no family or friends that reside outside the

  24    United States.      He has no contact with people under 18.               No

  25    one under 18 lives with him.          No one under 18 lives around
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 16 of 40 PageID #:224

                                                                                    16

   1    him.

   2               And they had to ask questions about internet and so

   3    forth.    He has internet.       He records on a computer.         And he

   4    records -- obviously, you have to use the internet to do

   5    anything with the computer.         And right now, your Honor, he

   6    lives in a small -- it's essentially a one-bedroom, I think

   7    they call it, plus den unit in Trump Tower on the 48th floor;

   8    a secure building, obviously.

   9               He lives there, and he records there.             He's taken the

  10    den.   He's got some computer equipment in there, and with

  11    today's technology you can make a guitar and he can make

  12    keyboards and all of that, and that's what he does.                And he

  13    basically stays in that unit unless he's walking his dog or

  14    going outside as he likes to do from time to time and smoking

  15    a cigar.    He has no criminal record.          And I'll get into the

  16    earlier case in a minute.         But he has no criminal record.

  17               These are the third and fourth cases that Mr. Kelly

  18    has been charged with of real substance.             Actually, they're

  19    the fourth and fifth.        He got charged with a case in Florida

  20    that was dismissed back when the other charges were pending

  21    here in Illinois back in 2002-2003.

  22               He had a case from 2002 to 2008.           It was pending in

  23    state court here in Illinois.          There were dozens of court

  24    dates, dozens upon dozens of court dates.             He was required to

  25    appear, the best I've been able to determine, at each of those
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 17 of 40 PageID #:224

                                                                                       17

   1    court dates.     He appeared each of those court dates.             He was

   2    facing extraordinarily serious charges at that time, your

   3    Honor.

   4               The prosecutors maybe want to look down on the state

   5    court or the integrity of the state court proceedings.                    Those

   6    were extraordinarily serious.          They were child pornography

   7    charges.    He was facing, by my reading of the charges,

   8    possible consecutive time.         And he went to trial on over 10

   9    charges.    He was looking at significant, significant jail

  10    time.    And he went to trial.        He had to go to trial.

  11               I keep hearing this, you know, from the prosecution,

  12    and I see what they've done in their indictment.               Obviously,

  13    I'm not privy to the evidence at this point, but they say that

  14    the case was somehow rigged.          He went to trial.       He wasn't, if

  15    it was -- he didn't take a bench trial.             He had a jury.        He

  16    didn't -- no one says he paid off the jurors or anything.                   He

  17    had 12 people.      Those 12 people watched the video in that

  18    case.    The video in that case got played, the same video

  19    they're talking about here.

  20               The witness in that case that they've got here

  21    testified before the grand jury, her parents testified before

  22    the grand jury back then that that wasn't her.               The jury heard

  23    all the evidence.       The jury heard from other people.           And the

  24    jury watched the video.        And the jury acquitted Mr. Kelly.               If

  25    the fix was in, he went through an awful lot because the fix
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 18 of 40 PageID #:224

                                                                                       18

   1    was in.    He was definitely at jeopardy in that case.

   2               Now, I don't know what their evidence is.              I don't

   3    know what people who maybe knew Mr. Kelly was.               He had fine

   4    attorneys.     He had the Sam Adam, Junior and Senior.             He had

   5    Mr. Genson on the case.        I don't know what they're saying was

   6    going on with that case because I haven't seen it.                But

   7    Mr. Kelly had to go to trial.          He had to face those jurors.

   8    He had to sit through a closing argument and a rebuttal

   9    closing argument where someone pointed their finger at him and

  10    said, "Based on the evidence here, we think you're guilty."

  11               They thought that they had presented enough evidence.

  12    If they had such problems with their evidence on that case,

  13    they wouldn't have gone to trial, the prosecutors.                And I've

  14    talked to those prosecutors about that case.              They certainly

  15    never suspected that anything was untoward in that case.                  He

  16    never missed a court date, never was late for a court date.

  17               Charged again here in Illinois this year.              And again,

  18    they pooh-poohed those charges.           He's charged with Class X

  19    felonies here in Illinois and, again, facing potential

  20    consecutive time on Class X felonies.            He showed up for court.

  21    The State indicted him.        The State called me up, they said,

  22    "We're going to add charges on the case.             When do you want to

  23    come to court and be arraigned?"

  24               We picked a date.       He showed up.      He showed up on

  25    time.    He pled not guilty to those charges, and the State
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 19 of 40 PageID #:224

                                                                                         19

   1    didn't even ask the judge to raise the bond on the case

   2    because there's no reason to believe that he is not going to

   3    show up.

   4               On the state case, Judge, he posted $100,000.                  They

   5    had 25,000 he had to post, a $250,000 D bond on each of the

   6    four cases.     So it's $100,000 total that's posted on that

   7    case.    He's being monitored by pretrial services in the state

   8    court.    They've never had a problem.          They check on him.         He

   9    does what he's supposed to do.          They tell him to call, he

  10    calls when he's supposed to call.           They tell him where to be,

  11    he's where he has to be.         There's not any problem there.

  12               The fact that Mr. Kelly was getting charged in state

  13    court was no surprise to anyone.           It was -- there was this, as

  14    they like to call it, documentary.           I don't really think it

  15    was a documentary, but they call it that.             And he gets

  16    charged.    He turns himself in.        They called me up.        They said,

  17    "Hey, we charged" -- this is original, not on the increased

  18    charges, the original charges.          They called me up.        "We

  19    charged him with felonies.         We'll give him 24 hours to turn

  20    himself in."

  21               We made arrangements, went to the police station,

  22    went to the police station, turned himself in, cooperated with

  23    them.    They wanted to take a DNA sample.           Sure, take the DNA

  24    sample, all that.

  25               He did that knowing that when I talked to the
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 20 of 40 PageID #:224

                                                                                     20

   1    prosecutors about bond, they would not agree to a bond with

   2    me.    So he did that full well knowing that he could be held

   3    without bond on the state charges.           And had they called me on

   4    this -- and they knew I was representing him.              Had they called

   5    me on this, they wouldn't have had to pull up and arrest him

   6    walking his dog outside of Trump Tower.             If they would have

   7    said, "Bring him in," we would have brought him in just like

   8    before.

   9               They argue that he's a flight risk when every single

  10    time, every single time, he has voluntarily appeared.                He

  11    hasn't fled.     He hasn't missed court.         He hasn't been late for

  12    court.

  13               It was no secret he was under investigation here,

  14    Judge.    It's been common knowledge he's under investigation

  15    here.    He's under investigation in the Eastern District of New

  16    York.    There may even be a second investigation in the

  17    Southern District of New York that I've heard about.                It's a

  18    well-known fact.

  19               If Mr. Kelly was going to flee, he would have left

  20    then.    He would have already left.         He's not a flight risk at

  21    all.    And I'm shocked that they even argue that, that they

  22    would even argue that.        When they pulled up to arrest him on

  23    Wabash, he didn't try and run.          He texted me shortly before.

  24    He saw the cars out there.         I can show the government the text

  25    message.    He saw the cars out -- that were out there, your
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 21 of 40 PageID #:224

                                                                                     21

   1    Honor.    He didn't go back into Trump Tower.            He didn't go lock

   2    himself -- he stood there smoking a cigar and walking his dog.

   3    He was polite.      He was cooperative.        There was absolutely no

   4    reason to believe that he would flee.

   5               How could he flee?        He has no money.      Mr. Kelly filed

   6    for bankruptcy four, five years ago.            He doesn't, to the best

   7    of what I've been able to determine, own the royalties to his

   8    songs.    Those were stolen from him.          He would get small checks

   9    from time to time because, my understanding -- I've learned a

  10    little about the business now in this case -- they don't make

  11    money from selling the music anymore because you can go on a

  12    streaming service, and the streaming service charges a small

  13    monthly fee.     So the money's in concerts.          And he doesn't play

  14    any concerts these days.         He hasn't played any concerts for a

  15    while.

  16               So every once in a while, he'll get a check.               It

  17    might be 30,000, 40,000.         I think he got one that was a little

  18    bit bigger than that for royalty payments.              He got a check

  19    when Sony, I think it was Sony canceled his contract.                There

  20    was an agreement as to how much it was.             That money is gone.

  21               What did he do with that money?           He didn't put the

  22    money when he got it -- he got almost $400,000 right around

  23    the time of the state charges, I think right after the state

  24    charges.    He didn't put that money in a safe in his house or

  25    in a hidden box somewhere.         He put that money in a bank
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 22 of 40 PageID #:224

                                                                                  22

   1    account under his own name.         And what happened?        He had gotten

   2    evicted from his recording studio, and the people who evicted

   3    him seized the money in his bank account.             And a big chunk of

   4    it went to pay because he owed back child support, so he paid

   5    it to back child support.         And some of it went to pay his

   6    state court bond.       And then there was nothing left.

   7                He prepaid his apartment.        I believe it's paid for

   8    close to either until December or to January 1st in Trump

   9    Tower.    He's prepaid that.       And he has no other money to live

  10    on.   He's got no money to flee on.          He'll get a little check

  11    here and a little check there, and maybe some friends will

  12    help him.

  13                They say that he lives a lavish lifestyle, but he

  14    doesn't live a lavish lifestyle.           They say that he faces a

  15    mandatory minimum sentence of ten years now so he's in some

  16    grave danger.      He was facing a mandatory minimum sentence of

  17    six years before, and he was showing up.             I don't see that as

  18    a sea change in what he's facing.

  19                They claim, your Honor, that Mr. Kelly is a danger to

  20    minors.    The way the indictment is written is very typical.

  21    It's vague as to what things are.           And I understand why they

  22    write the indictments that way, but the dates are in there.

  23    So except for one allegation which I can't figure out what

  24    they're really saying in it, the allegations date back to the

  25    '90s, to the '90s.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 23 of 40 PageID #:224

                                                                                      23

   1               Now, I understand statutes of limitations and all of

   2    that, but they date back to the '90s.            They've been

   3    investigating him, state.         They've been investigating him,

   4    federal.    They've gone on TV and said, "Call us if you've had

   5    a problem with R. Kelly."

   6               They've gone on TV, other people, not the law

   7    enforcement, have said, you know, "We'll pay you for your

   8    story if something has happened with R. Kelly," yet we're

   9    still dating back two decades on allegations regarding minors

  10    except for one very vague thing that they've put in one of the

  11    indictments.

  12               There's no evidence that he's a risk to minors at all

  13    at this point.      And they talk about the psychological risk or

  14    something like that.        I don't -- I don't know what that is,

  15    but whatever it is, detaining Mr. Kelly isn't going to fix

  16    someone if someone's got some kind of psychological issues

  17    because of something happening to them.             Those aren't

  18    connected at all.       In fact, the only proof here is that he

  19    isn't a danger to minors.         The fact that it's been two decades

  20    since there were these allegations shows that he isn't.

  21               They say that he's a danger because he's going to

  22    obstruct justice in this case just like he did before.                    And I

  23    don't have whatever their evidence is, but I can tell you a

  24    little bit.     And these are not secrets.          This is well known

  25    about Mr. Kelly and Mr. Kelly's business.             Mr. Kelly had a
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 24 of 40 PageID #:224

                                                                                       24

   1    business manager.       He had a lawyer.       He had an accountant.           He

   2    had people who worked for him, other people working for him,

   3    all of whom have a lot of money now.            All of them have a lot

   4    of money now, but Mr. Kelly doesn't.            He doesn't have any

   5    money.

   6               It's not a secret that Mr. Kelly doesn't read.                 He

   7    doesn't write.      Now, if other people did something when he was

   8    facing trial before because they wanted to protect, you know,

   9    the money tree, I don't know about that, and I haven't seen

  10    the evidence on that, but he wasn't doing it.              He wasn't doing

  11    it.   And let me tell you why, even if the government says he's

  12    a danger because of the obstruction charges, why their

  13    argument impeaches itself.

  14               He's charged in that count with two other people:

  15    Derrel McDavid -- and everyone has always told me Derrel

  16    McDavid was the guy who ran it, he was the business guy; he

  17    was the accountant, but he was the business guy, he was the

  18    guy who handled all Mr. Kelly's affairs -- and a guy named

  19    June Brown.

  20               The government agreed to recognizance bonds for

  21    Derrel McDavid and June Brown.          June Brown, I think, turned

  22    himself in in Las Vegas.         My understanding is, he got a

  23    recognizance bond.       Derrel McDavid turned himself in here and

  24    got a recognizance bond, but he's charged with obstruction.

  25    If obstruction is such a danger and such a risk to everybody,
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 25 of 40 PageID #:224

                                                                                  25

   1    then why did the government agree to a recognizance bond for

   2    Derrel McDavid?      And I'm sure they've got -- they've got their

   3    reasons, but it certainly shows that that charge doesn't imply

   4    that anyone's a danger.

   5               Frankly, Mr. Kelly -- well, there's no evidence, your

   6    Honor, at this point and there's no evidence because it hasn't

   7    happened that since Mr. Kelly has heard these rumors swirling

   8    around which have been around now for probably a year and a

   9    half, two years about criminal charges and so forth, that he's

  10    done anything to any witness, to anyone he thinks might be a

  11    witness, taken any action at all.

  12               There's no suggestion that since the state court

  13    charges were filed that Mr. Kelly has done anything wrong at

  14    all, anything.      Hasn't talked to a witness.          Hasn't interfered

  15    with a witness.      And I don't even think that was a condition

  16    of his state court bond.         I might be -- was that a condition,

  17    Steve, that he not have contact with anyone?              Was it a

  18    condition?

  19               Okay.    It's a condition of his bond, that he's

  20    complied with that.       But he complied with it before it was a

  21    condition of his bond.        He didn't do anything.

  22               Now, they say that all of this is different and all

  23    of it is different charges, different victims and all that.

  24    We respectfully disagree, your Honor.            We think that there is

  25    great overlap.      And we think that some of the case is, in
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 26 of 40 PageID #:224

                                                                                     26

   1    fact, overreaching.       For instance, where they've got predicate

   2    acts in a RICO prosecution because you could have transmitted

   3    a sexually transmitted disease in violation of state law,

   4    they're making it into a RICO case.            I know they've got other

   5    allegations, but they've got things like that in their case.

   6               We think that it's terrible overreaching.              We think

   7    that they're trying to criticize how consenting adults,

   8    consenting adults who never complained for years and years all

   9    of a sudden say, "Oh, no, I didn't want to be in that kind of

  10    a relationship.      There was something about that relationship."

  11               These people who are their witnesses have been on a

  12    greatest hits tour since this first hit.             They've been on TV.

  13    They went to the awards in Las Vegas, the MTV awards, and got

  14    an award for the documentary.          They went to some other award

  15    show and they -- we've got this, they Tweet and they video and

  16    they, "Oh, this is great.         My mom has never been" -- the one

  17    girl who is charged, she's one of the people in the state

  18    case.    "My mommy's never been to anything like this.              I'm so

  19    happy I got to bring my mother to this."             I mean, give me a

  20    break.    That's what this has turned into.

  21               They've got in here that he was forcing people to do

  22    labor.    I have no idea what they're talking about.              Was he

  23    forcing a girl to collect tickets?           Was he forcing her to

  24    record?    What is it?      It's so vague, we can't -- we can't

  25    respond, we can't attack it, but we're going to attack it.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 27 of 40 PageID #:224

                                                                                     27

   1               Mr. Kelly's conditions, Judge, another factor I think

   2    the Court can take into consideration, he is in the SHU, which

   3    is the special housing unit.          He's in the SHU because,

   4    frankly, for the MCC or any other institution, Mr. Kelly is a

   5    difficult prisoner to have there because of other prisoners;

   6    not because of anything Mr. Kelly is going to do but because

   7    of his notoriety.

   8               Mr. Kelly -- there's going to be an enormous amount

   9    of discovery in this case.         He can't read and he can't write.

  10    Someone's going to have to sit down with him hour after hour

  11    after hour, day after day, and go through the discovery.

  12    That's virtually impossible to do if he's in custody.

  13               In the SHU, he gets 15 minutes a week to speak on the

  14    phone, not like other inmates.          There's no dayroom.        There's

  15    no television because that's normally the hole.               That's where

  16    they take people who are in trouble.            There's no television

  17    there.    And he can't read, so there's no books to read.

  18    There's no anything.        So he literally sits there in isolation

  19    all day long.

  20               And if we go to meet with him, the attorneys on the

  21    case, we went over there yesterday.            What would you guys say?

  22    The room is six by eight?

  23               Probably a six-foot by eight-foot room, and we'll all

  24    crammed in there.       That's the room that we have to meet with

  25    him, and they have to shut everything else down while we do
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 28 of 40 PageID #:224

                                                                                      28

   1    it.   They have to shut everything else down while we do it.

   2    Now, whatever you may think of the charges, whatever the

   3    government may think or the public may think of the charges,

   4    the man's going to have to prepare for trial, and the man's

   5    entitled to be held in a humane situation.

   6               We have reviewed all of the conditions listed in the

   7    pretrial services report.         He doesn't have a passport.             That's

   8    been taken by the State.         We have no objection to any of the

   9    conditions that are listed in the report.             And we believe that

  10    it's perfectly appropriate in this case that he should be

  11    allowed to return home, whether it's on electronic monitoring

  12    or home detention or whatever the -- I know there's various

  13    levels of federal detention when you're kept at home, but that

  14    that is, in fact, appropriate, commensurate with the

  15    presumption of innocence and the proper bail that should be

  16    set in this case.

  17               May I have one moment, Judge?

  18               THE COURT:     Yes, sir.

  19          (Pause.)

  20               MR. GREENBERG:      And Mr. Grohman has pointed out to me

  21    also that they executed a search warrant on Mr. Kelly's

  22    residence after he was arrested.           I believe that I read

  23    somewhere they found two bullets, I think, which were in a cup

  24    with change.     He had weapons.       Those were all turned in to the

  25    State when he was arrested on the state charges.               Those were
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 29 of 40 PageID #:224

                                                                                         29

   1    probably buried under the change.           But they found nothing that

   2    I'm aware of during that search.

   3               THE COURT:     Thank you.

   4               MR. GREENBERG:      Thank you.

   5               THE COURT:     Ms. Krull?

   6               MS. KRULL:     Thank you, your Honor.         I just briefly

   7    want to address a couple of the things raised by

   8    Mr. Greenberg.      First of all, Mr. Greenberg raised the fact

   9    that Mr. Kelly's co-defendants were released on bond.                And

  10    yes, that is true, and here's why.

  11               There are zero allegations against Mr. McDavid and

  12    Mr. Brown that they have ever sexually abused a minor.                    They

  13    are not charged in the most serious counts in this indictment,

  14    and they are not charged with counts that carry that

  15    presumption of detention.

  16               And second of all, with respect to the charges

  17    relating to the obstruction of justice, Mr. Kelly was the

  18    leader of that conspiracy to obstruct justice.               And whatever

  19    his co-defendants did in furtherance of that obstruction of

  20    justice they did at his behalf.

  21               And I want to make clear, with respect to the count

  22    of receiving child pornography, that conspiracy to receive

  23    child pornography that both McDavid and Mr. Brown is charged

  24    in, their role in receiving that child pornography was not

  25    because they enjoyed viewing child pornography.               It was
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 30 of 40 PageID #:224

                                                                                     30

   1    because the defendant instructed them to obtain these sex

   2    tapes with minors that the defendant was on.              And so it's not

   3    like they had an interest in minors.            They were doing what the

   4    defendant told them to do.         That's why they're charged in that

   5    count.    And so we did not seek detention for those individuals

   6    because we did not see them as the extreme danger to minors

   7    that the defendant is.

   8               The other thing I'd like to mention, your Honor, is

   9    that throughout Mr. Greenberg's presentation here, he never

  10    once mentioned Minor One.         He never once mentioned the

  11    strength of our evidence regarding Mr. Kelly's sexual interest

  12    in middle-school kids.        He never once mentioned that she has

  13    now gone on record that, yes, that is her on three videos.

  14               And I want to emphasize, it's not just the same video

  15    from 2008.     We have three videos showing the defendant

  16    sexually abusing Minor One.         And the other two videos were not

  17    part of that 2008 trial.         So these charges are much more

  18    severe than what he was facing before.

  19               And the other thing I'd like to say, Mr. --

  20    Mr. Greenberg liked to focus on a lot of the adult victims in

  21    the case, and he was not focusing on the minors.               And I'd like

  22    to make clear that the eighth-graders that I mentioned

  23    including Minor One, never have they appeared before a TV

  24    camera.    Never have they been seeking fame and fortune.                 They

  25    have cooperated with the United States government because we
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 31 of 40 PageID #:224

                                                                                  31

   1    reached out to them.        They are not on TV seeking money from

   2    the defendant.

   3               That's all, your Honor.

   4               THE COURT:     Anything further?

   5               MR. GREENBERG:      No, your Honor.

   6               THE COURT:     All right.      Under the law, the charge,

   7    the specific charge of child pornography, creating and

   8    possessing child pornography, does require a presumption of

   9    detention that there are no conditions that would be

  10    sufficient.     And it would be up to the defendant to

  11    demonstrate that there -- to get away from this presumption.

  12               And I do not believe based on the allegations that

  13    have -- of the indictment which bear the imprimatur of the

  14    grand jury, which means that the grand jury, after hearing

  15    evidence certainly produced by the government, found probable

  16    cause for guilt of all of the specific counts in both the

  17    indictment here in Chicago and the indictment in -- from New

  18    York, in the Eastern District of New York.

  19               The charges are extraordinarily serious.             The one

  20    specific one, Count 1, 2, and 3, carry a mandatory ten-year

  21    penalty which is a very, very -- which indicates how serious

  22    those specific charges are and, in addition, they carry the

  23    detention presumption.

  24               The -- as far as the obstruction of justice,

  25    according to the specific count in the indictment that the
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 32 of 40 PageID #:224

                                                                                  32

   1    acquittal was at least in some part obtained because of

   2    obstruction of justice which involved allegedly paying off of

   3    witnesses and threatening witnesses and buying back certain

   4    evidence in the forms of the videos that even though

   5    apparently there was one that was played, there were several

   6    other videos.      And if all three videos or four videos, one of

   7    which apparently has not surfaced yet but must be out there

   8    somewhere, had all three of them, who knows how the case could

   9    have come out.

  10               Supposedly, according to the indictment -- again, I

  11    go by the fact that a grand jury found that there's probable

  12    cause -- that witnesses were paid and witnesses were

  13    threatened in order to either change testimony or not appear

  14    at all.

  15               So it appears to me that the defendant has failed to

  16    overcome the presumption of requiring detention in both the

  17    case here in Chicago and the case in New York.

  18               Although, does the presumption apply in the New York

  19    case?

  20               MS. KRULL:     Yes, it does, your Honor.

  21               THE COURT:     All right.      So the presumption in both

  22    cases, that there are no conditions that will assure the

  23    defendant's attendance at trial and no conditions that will

  24    protect the public and certain individuals, accordingly, the

  25    Court denies the motion for bond.           Thank you.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 33 of 40 PageID #:224

                                                                                  33

   1               MS. KRULL:     Your Honor, I believe that we also have

   2    to take care of the defendant's arraignment.              He was unable to

   3    be arraigned the very first day that he was arrested.

   4               THE COURT:     All right.      Mr. Greenberg, has the

   5    defendant received a copy of the indictment?

   6               MR. GREENBERG:      He has, your Honor.

   7               THE COURT:     Have -- you've advised that he can't read

   8    it, but have you read it to him?

   9               MR. GREENBERG:      We've gone over the charges with him,

  10    yes.   We'll enter pleas of not guilty, and we'll waive formal

  11    reading.

  12               THE COURT:     All right.      Would the government put on

  13    the record the maximum penalties?

  14               MS. KRULL:     Yes, your Honor.       For Counts 1 through 4

  15    of the indictment, the maximum possible penalties are 20

  16    years' imprisonment with a mandatory minimum of ten years;

  17    supervised release of not more than five years; a fine of up

  18    to $250,000; and a special assessment of $100 along with

  19    restitution.

  20               With respect to Count 5, the conspiracy to obstruct

  21    justice, the maximum term of imprisonment is five years;

  22    supervised release of not more than three years; a fine of up

  23    to $250,000; and a special assessment of $100.

  24               With respect to Count 6, conspiracy to receive child

  25    pornography, and also Counts 7 and 8, the actual receipt of
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 34 of 40 PageID #:224

                                                                                    34

   1    child pornography, there's a mandatory minimum of five years'

   2    imprisonment on each of those counts; a statutory maximum

   3    sentence of 20 years on each count; supervised release of at

   4    least five years and up to lifetime supervised release; a fine

   5    of up to $250,000; and a special assessment of $100.

   6               And finally, with respect to Counts 9 through 13,

   7    enticement of minors to engage in criminal sexual activity,

   8    there's a statutory maximum of ten years' imprisonment on each

   9    count; up to five years of supervised release; a fine of up to

  10    $250,000; a special assessment of $100; and also restitution.

  11               THE COURT:     He's been arraigned on the New York

  12    charges already?

  13               MS. KRULL:     Yes, he has.

  14               THE COURT:     All right.      Mr. Kelly, your attorney -- I

  15    understand that he tells me that you cannot read.               And so do

  16    you feel that you understand the nature of the charges of the

  17    indictment?

  18               THE DEFENDANT:      Yes, sir.

  19               THE COURT:     Okay.    All right.      The Court accepts

  20    the -- let the record show that the defendant is in court in

  21    person through his counsels.          The government's present through

  22    its counsel.     The defendant acknowledges that he has received

  23    a copy of the indictment, that it has been read to him, that

  24    he is familiar with the contents of the indictment, and he

  25    waives the -- excuse me.         He pleads to all of the counts not
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 35 of 40 PageID #:224

                                                                                  35

   1    guilty.

   2               The rule -- as far as discovery is concerned, the

   3    government will proceed immediately to furnish discovery; is

   4    that correct?

   5               MS. KRULL:     Your Honor, we were going to ask for some

   6    time to be able to work out a protective order with all three

   7    defendants because a lot of the materials that we'll be

   8    producing involve minors.         And we are working on a protective

   9    order before we produce anything.           So we would like maybe an

  10    extension of a week to your normal schedule for the Rule 16

  11    conference.

  12               THE COURT:     Is that acceptable?

  13               MR. GREENBERG:      I don't know what -- what a week

  14    means.    Give me a day that they're talking about.

  15               THE COURT:     Are you talking about two weeks for the

  16    production?

  17               MS. KRULL:     Right.     Normally, we get two weeks to

  18    produce the Rule 16 materials.          We're asking for an extra week

  19    because Mr. Brown's not even in town yet.             We're not sure of

  20    his attorney situation, and we'd like to produce -- to work

  21    out this protective order with all three defendants in the

  22    case before we produce anything.

  23               THE COURT:     So you want three weeks to produce?

  24               MS. KRULL:     Correct.

  25               MR. GREENBERG:      Judge, given that Mr. Kelly is going
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 36 of 40 PageID #:224

                                                                                  36

   1    to be in custody, we -- you know, we can look over whatever

   2    they propose as a protective order, and it will be binding on

   3    us.    And if they want to work out another protective order --

   4    I mean, what happens if Mr. Brown gets here and says he needs

   5    time to find counsel.        I don't want to be at Mr. Brown, who is

   6    out, his leisure.

   7               THE COURT:     Well, we're talking about three weeks

   8    max.   Now, if they can't work out a protective order, he

   9    doesn't get counsel in time, they will proceed with

  10    discovery --

  11               MS. KRULL:     Correct.

  12               THE COURT:     -- within -- after three weeks even

  13    though they have not.        So they would have to do it piecemeal,

  14    I guess, to -- is that acceptable, I guess the question is?

  15               MR. GREENBERG:      I'm not trying to be difficult --

  16               THE COURT:     No, I --

  17               MR. GREENBERG:      -- but how difficult is it to do a

  18    protective order?       The protective order is going to say, don't

  19    show it to anyone other than the lawyers --

  20               THE COURT:     I don't know.

  21               MR. GREENBERG:      -- and people working on the case.

  22               THE COURT:     I don't know.

  23               MR. GREENBERG:      It seems pretty simple.         I would

  24    think they've got one on their word processor.

  25               THE COURT:     Normally, you'd think it might be simple,
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 37 of 40 PageID #:224

                                                                                      37

   1    but then I've been here long enough to know that it isn't --

   2    that isn't always the case, that people come up with

   3    objections.

   4               I guess I repeat the question:           You object to three

   5    weeks?

   6               MR. GREENBERG:      I do.

   7               THE COURT:     All right.      I'll make it two weeks.

   8               Let's see.     What else do we need to do?          Discovery in

   9    two weeks.     Do you wish to file pretrial motions?

  10               MR. GREENBERG:      I'm sure we will.

  11               THE COURT:     How much time?       Would you like to do it

  12    now, or do you want to look at them and then we can have a --

  13               MR. GREENBERG:      I'd like to look at the discovery.

  14               THE COURT:     All right.      Why don't we do this.           We'll

  15    come back in 30 days, and we'll set a schedule for motions.

  16               And is there objection to excluding time?

  17               MR. GREENBERG:      No, your Honor.

  18               THE COURT:     All right.      To the next status, will be

  19    30 days after you get the discovery.

  20               THE CLERK:     September 4th at 10:00 o'clock a.m.

  21               THE COURT:     September 4th.       The time will be excluded

  22    without objection to September 4th for the purpose of the

  23    interest of justice and for the -- in the interest of justice

  24    and for pretrial motions which counsel advises that there

  25    definitely will be.       So okay, without objection, time will be
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 38 of 40 PageID #:224

                                                                                     38

   1    so excluded.

   2               MS. KRULL:     Thank you.

   3               THE COURT:     September 4th at 9:00 o'clock.

   4               MR. GREENBERG:       Thank you.

   5               THE COURT:     Anything --

   6               MR. GREENBERG:       What about --

   7               MS. KRULL:     Your Honor, I imagine that New York is

   8    going to want to have an arraignment in New York on their

   9    charges.

  10               THE COURT:     Hasn't he been arraigned?          I thought you

  11    said he --

  12               MS. KRULL:     I misspoke earlier.        He had his initial

  13    appearance on the removal proceedings, but he needs to be

  14    arraigned before --

  15               THE COURT:     Oh.

  16               MS. KRULL:     -- the district judge there.

  17               And so I do believe, though, September 4th should

  18    give us enough time for him to have his appearance there and

  19    be brought back to Chicago for your September 4th date.                   I'll

  20    work with the marshals on that to make sure that that's okay.

  21               THE COURT:     All right.

  22               MS. KRULL:     But it sounds like it should be enough

  23    time to get him to New York and back.

  24               MR. GREENBERG:       Which is a whole another

  25    complication, Judge.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 39 of 40 PageID #:224

                                                                                  39

   1               THE COURT:     Are you representing him in the New York

   2    case?

   3               MR. GREENBERG:      We very well may be, but he does --

   4    he has a lawyer there.

   5               THE COURT:     Does he have one there?

   6               MR. GREENBERG:      Right.     Because we're not -- I'm not

   7    licensed --

   8               THE COURT:     All right.      Well --

   9               MS. KRULL:     We can also talk about videoconferencing

  10    with New York to see if that is a possibility.

  11               THE COURT:     All right.      Work that out.

  12               MR. GREENBERG:      Can we -- we can't arraign him here

  13    now?    We've reviewed those charges with him, also, but --

  14               THE COURT:     I don't know.

  15               MS. KRULL:     He's entitled to appear before the

  16    district judge there.

  17               THE COURT:     Well, is that a waiveable?

  18               MS. KRULL:     I can work on that to see if that's

  19    acceptable to the judge in New York and the prosecutors in New

  20    York.

  21               THE COURT:     All right.      If you want to do -- arraign

  22    him in front of me on the New York charges, then just schedule

  23    it with the clerk, and we can do that.

  24               MS. KRULL:     Thank you, Judge.        I'll work on that.

  25               MR. GREENBERG:      Thank you.
Case: 1:19-cr-00567 Document #: 54-1 Filed: 08/01/19 Page 40 of 40 PageID #:224

                                                                                  40

   1               THE COURT:     Anything further?

   2               MR. GREENBERG:      No, your Honor.

   3               MS. KRULL:     No, your Honor.

   4               THE COURT:     All right.      We'll stand adjourned.

   5               THE CLERK:     All rise.

   6          (Proceedings adjourned at 1:56 p.m.)

   7                                   * * * * * * *

   8                              C E R T I F I C A T E

   9              I, Judith A. Walsh, do hereby certify that the

  10    foregoing is a complete, true, and accurate transcript of the

  11    proceedings had in the above-entitled case before the

  12    Honorable HARRY D. LEINENWEBER, one of the judges of said

  13    Court, at Chicago, Illinois, on July 16, 2019.

  14

  15    /s/ Judith A. Walsh, CSR, RDR, CRR                           July 20, 2019

  16    Official Court Reporter

  17    United States District Court

  18    Northern District of Illinois

  19    Eastern Division

  20

  21

  22

  23

  24

  25
